UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5235



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CESAR G. GARCIA, a/k/a Antonio Sanchez-Garcia,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-05-280)


Submitted: August 31, 2006                 Decided: September 5, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis J. Cornely, Charleston, South Carolina, for Appellant.
Brent Alan Gray, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Cesar G. Garcia pled guilty to unlawful re-entry into the

United States by an illegal alien, in violation of 8 U.S.C.

§§ 1326(a), 1326(b)(2) (2000). The district court sentenced Garcia

to seventy months’ imprisonment, three years of supervised release,

and ordered payment of a $100 statutory assessment.1             Garcia’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious grounds for

appeal, but questioning whether the district court complied with

the requirements of Fed. R. Crim. P. 11 in accepting Garcia’s plea.

Specifically, Garcia asserts that his plea was not knowing and

voluntary because his trial counsel told him he would be entitled

to a sentence reduction that he did not receive.        Garcia was given

an opportunity to file a supplemental pro se brief, but has failed

to do so.

            Garcia did not move in the district court to withdraw his

guilty plea, therefore his challenge to the adequacy of the Rule 11

hearing   is   reviewed   for   plain   error.   See   United   States   v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).           We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain

error in the district court’s acceptance of Garcia’s guilty plea.

See United States v. DeFusco, 949 F.2d 114, 117, 120 (4th Cir.


     1
      The probation officer calculated a sentencing guideline range
for Garcia of 70 to 87 months’ imprisonment founded on a total
offense level of 21 and a criminal history category of V.

                                   - 2 -
1991).    During his plea colloquy, Garcia specifically stated that

he understood the maximum penalty applicable to his crime, that he

discussed the sentencing guidelines with his attorney, that he

understood that the district court had the authority to depart from

the Guidelines in determining Garcia’s sentence, that he understood

that he would still be bound by his guilty plea if his sentence was

more severe than he expected it to be, and that no one promised him

anything not set forth in his written plea agreement.              Garcia is

bound by the statements he made at the plea colloquy.                     See

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).2

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Garcia’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.




     2
      To the extent Garcia is attempting to allege that his trial
counsel was ineffective during the plea process, such a claim must
be brought in a collateral proceeding under 28 U.S.C. § 2255
(2000), because counsel’s ineffectiveness does not conclusively
appear on the face of the record. DeFusco, 949 F.2d at 120-21.

                                    - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -